 


110 HR 6960 IH: To establish the World War I centennial commission to ensure a suitable observance of the centennial of World War I.
U.S. House of Representatives
2008-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6960 
IN THE HOUSE OF REPRESENTATIVES 
 
September 18, 2008 
Mr. Cleaver (for himself, Mr. Carnahan, Mr. Clay, Mr. Hulshof, Mr. Graves, Mr. Akin, Mr. Skelton, Mrs. Emerson, and Mr. Blunt) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To establish the World War I centennial commission to ensure a suitable observance of the centennial of World War I. 
 
 
1.FindingsCongress finds that— 
(1)more than 4,000,000 men and women from the United States served in uniform in the defense of liberty during World War I, among them two future presidents, Harry S. Truman and Dwight D. Eisenhower; 
(2)2,000,000 individuals from the United States served overseas during World War I, including 200,000 naval personnel who served on the seas; 
(3)the United States suffered 375,000 casualties during World War I; 
(4)the events of 1914 through 1918 shaped the world, our country, and the lives of millions of people in countless ways; 
(5)the centennial of World War I offers an opportunity for people in the United States to learn about the sacrifices of their predecessors;  
(6)commemorative efforts allow people in the United States to gain a historical understanding of the type of conflicts that cause countries to go to war and how those conflicts are resolved; 
(7)Kansas City is home to America’s National World War I Museum, as so recognized in the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375); 
(8)America’s National World War I Museum seeks— 
(A)to preserve the history of World War I; and 
(B)to educate and enlighten people about this significant event, the consequences of which are still with us; 
(9)Kansas City is home to the national headquarters for the Veterans of Foreign Wars; 
(10)Missouri is the home State of General John Joseph Pershing, who commanded the American Expeditionary Forces in Europe during World War I; 
(11)the Kansas City area is the home of the Harry S. Truman Presidential Library and Museum; and 
(12)the Dwight David Eisenhower Presidential Library and Museum is located close to Kansas City in the neighboring State of Kansas. 
2.PurposeThe purpose of this Act is to establish a commission, in Kansas City, Missouri, on the centennial of World War I to ensure a suitable observance of the centennial of World War I that promotes the values of honor, courage, patriotism, and sacrifice, in keeping with the representation of these values through the four Guardian Spirits sculpted on the Liberty Memorial Monument at America’s National World War I Museum. 
3.Commission on the commemoration of the centennial of World War I 
(a)In generalThere is established a commission to be known as the World War I Centennial Commission (in this Act referred to as the Commission). 
(b)DutiesThe Commission shall have the following duties: 
(1)To plan, develop, and execute programs, projects, and activities to commemorate the centennial of World War I. 
(2)To encourage private organizations and State and local governments to organize and participate in activities commemorating the centennial of World War I. 
(3)To facilitate and coordinate activities throughout the United States related to the centennial of World War I. 
(4)To serve as a clearinghouse for the collection and dissemination of information about events and plans for the centennial of World War I. 
(c)Membership 
(1)Number and AppointmentThe Commission shall be composed of 24 members as follows: 
(A)Four members appointed by the Speaker of the House of Representatives. 
(B)Three members appointed by the minority leader of the House of Representatives. 
(C)Four members appointed by the Senate majority leader. 
(D)Three members appointed by the Senate minority leader. 
(E)Seven members who are broadly representative of the people of the United States (including members of the armed services and veterans), appointed by the President.  
(F)The executive director of the Veterans of Foreign Wars of the United States (or the director’s delegate). 
(G)The executive director of the American Legion (or the director’s delegate). 
(H)The president of the Liberty Memorial Association, the nonprofit entity responsible for the management of America’s National World War I Museum (or the president’s delegate).   
(2)Continuation of membershipIf a member of the Commission under paragraph (1)(F) through (H) ceases to hold a position named in such paragraph, that member must resign from the Commission as of the date that the member ceases to hold that position. 
(3)TermsEach member shall be appointed for the life of the Commission. 
(4)VacanciesA vacancy in the Commission shall be filled in the manner in which the original appointment was made. 
(5)PayMembers shall serve without pay. 
(6)Travel expensesEach member shall receive travel expenses, including per diem in lieu of subsistence, in accordance with the applicable provisions under subchapter I of chapter 57 of title 5, United States Code. 
(7)QuorumThirteen members of the Commission shall constitute a quorum, but a lesser number may hold hearings. 
(8)Chairperson; Vice ChairpersonThe Commission shall elect the Chairperson and Vice Chairperson of the Commission. 
(9)Meetings 
(A)In generalThe Commission shall meet at the call of the Chairperson, except that the first meeting shall be held before the end of the 30-day period beginning on the effective date of this Act. 
(B)LocationThe Commission shall hold the first meeting at America’s National World War I Museum in Kansas City, Missouri, and thereafter shall hold at least one meeting per year at such location.  
(d)Director and Additional Personnel of the Commission; Experts and Consultants 
(1)Director and staff 
(A)AppointmentThe Chair of the Commission shall, in consultation with the members of the Commission, appoint an executive director and such other additional personnel as may be necessary to enable the Commission to perform its duties. 
(B)Pay 
(i)Executive directorThe executive director shall be paid at a rate not to exceed the rate of basic pay payable for level IV of the Executive Schedule established under section 5315 of title 5, United State Code.  
(ii)Additional personnelThe executive director may fix the pay of any additional personnel appointed under subparagraph (A) as the executive director considers appropriate. 
(C)Work LocationIf the city government for Kansas City, Missouri, and the nonprofit organization which administers America’s National World War I Museum make space available, the executive director and any additional personnel appointed under subparagraph (A) shall work in the building that houses that museum. 
(2)Experts and consultantsThe Commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code. 
(3)Staff of federal agenciesUpon request of the Commission, the head of any Federal department or agency may detail, on a reimbursable basis, any personnel of that department or agency to the Commission to assist it in carrying out its duties under this Act. 
(e)Powers of the Commission 
(1)Hearings and sessionsFor the purpose of carrying out this Act, the Commission may hold hearings, sit and act at times and places, take testimony, and receive evidence as the Commission considers appropriate. 
(2)Powers of members and agentsIf authorized by the Commission, any member or agent of the Commission may take any action which the Commission is authorized to take by this section. 
(3)Obtaining official dataThe Commission shall secure directly from any department or agency of the United States information necessary to enable it to carry out this Act. Upon the request of the Chairperson of the Commission, the head of that department or agency shall furnish that information to the Commission. 
(4)Gifts, bequests, and devises 
(A)Acceptance by CommissionThe Commission may accept, use, and dispose of gifts, bequests, or devises of services or property, both real and personal, for the purpose of aiding or facilitating the work of the Commission. 
(B)Deposit and availabilityGifts, bequests, or devises of money and proceeds from sales of other property received as gifts, bequests, or devises shall be deposited in the Treasury and shall be available for disbursement upon order of the Commission. 
(5)MailsThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the United States. 
(6)Administrative support servicesUpon the request of the Commission, the Administrator of General Services shall provide to the Commission, on a reimbursable basis, the administrative support services necessary for the Commission to carry out its responsibilities under this Act. 
(7)Contract authorityThe Commission is authorized to procure supplies, services, and property and to make or enter in contracts, leases, or other legal agreements; except that any contract, lease, or other legal agreement made or entered into by the Commission may not extend beyond the date of termination of the Commission. 
(f)Reports 
(1)Periodic reportBeginning not later than the last day of the 3-month period beginning on the date of enactment of this Act and the last day of each 3-month period thereafter, the Commission shall submit to Congress and the President a report on the activities and plans of the Commission. 
(2)RecommendationsNot later than 2 years after the effective date of this Act, the Commission shall submit to Congress and the President a report containing specific recommendations for commemorating the centennial of World War I and coordinating related activities. 
(g)TerminationThe Commission shall terminate on the earlier of the date that is 30 days after the activities honoring the centennial observation of World War I are carried out or July 28, 2019. Section 14(a)(2)(B) of the Federal Advisory Committee Act (5 U.S.C. App.), relating to the termination of advisory committees, shall not apply to the Commission. 
(h)Effective dateThis Act shall be effective on January 1, 2010. 
 
